Citation Nr: 0913259	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  07-39 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for infectious hepatitis 
and hepatitis B with liver damage.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel

REMAND

The Veteran had active military service from May 1954 to 
December 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in June 2008.  A transcript of the hearing 
is of record.

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the Veteran's claim for service connection for infectious 
hepatitis and hepatitis B with liver damage.  

The Veteran's service treatment records (STRs) show that he 
was diagnosed with infectious hepatitis in August 1957.  His 
discharge examination dated in November 1957 does not show 
hepatitis, although a treatment record also dated in November 
1957 shows a diagnosis of infectious hepatitis with jaundice.  

A private medical record dated in May 1992 indicates that the 
Veteran was diagnosed with acute fatty liver and hepatitis 
most likely secondary to alcohol consumption.

A VA medical record dated in February 2002 reveals that the 
Veteran tested positive for hepatitis A antibody.

In light of the above, the Veteran should be scheduled for a 
VA examination and an opinion should be obtained as to 
whether the Veteran currently has infectious hepatitis 
residuals, hepatitis B, or liver damage and, if so, whether 
the disability is likely related to the Veteran's service.  
38 U.S.C.A. § 5103A.  In doing so, the examiner should 
undertake a comprehensive review of the Veteran's medical 
history, to include review of his service records.  

Accordingly, the case is REMANDED for the following actions:

1.  The agency of original jurisdiction 
(AOJ) should schedule the Veteran for a 
VA examination.  All appropriate tests 
and studies (such as serologic testing to 
determine the presence of infectious 
hepatitis and hepatitis B, liver function 
tests, and any other appropriate 
diagnostic testing) should be 
accomplished, and all clinical findings 
should be reported in detail.

The examiner should provide an opinion as 
to whether the Veteran currently has 
infectious hepatitis residuals, or any 
type of hepatitis, and if so, discuss the 
etiology and the onset of the condition.  
Specifically, the examiner is asked to 
provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
approximately 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the Veteran has infectious 
hepatitis or hepatitis B or any liver 
damage that is related to his military 
service.

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.  
Consideration should be given by the 
examiner to the entire record, 
particularly the Veteran's service 
records that show treatment for 
infectious hepatitis.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  All 
indicated tests should be conducted and 
those reports should be incorporated into 


the examination and associated with the 
claims file.  The AOJ should ensure that 
the examination report complies with this 
remand and answers the questions 
presented in the examination request.  If 
any report is insufficient, it should be 
returned to the examiner for necessary 
corrective action, as appropriate.

The Veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2008).

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should re-adjudicate the issue of service 
connection for infectious hepatitis and 
hepatitis B with liver damage in light of 
all information or evidence received.  If 
any benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  No action is required 
by the Veteran until he is notified by the AOJ.  The Veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

